     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 1 of 8
                                                                       1


 1                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 2

 3     UNITED STATES OF AMERICA,

 4        vs.
                                              Criminal No. 18-292
 5     ROBERT BOWERS,
                    Defendant.
 6

 7            Transcript of Arraignment Proceedings on Monday,
   February 11, 2019, United States District Court, Pittsburgh,
 8 Pennsylvania, before Robert C. Mitchell, District Magistrate
   Judge.
 9
   APPEARANCES:
10    For the Government:            Soo C. Song, Esq.
                                     Troy Rivetti, Esq.
11                                   U.S. Attorney's Office
                                     400 U.S. Courthouse
12                                   700 Grant Street
                                     Pittsburgh, PA 15219
13
                                     Julia Gegenheimer, Esq.
14                                   601 D St. NW
                                     Washington, DC 2004
15

16     For the Defendant:                  Michael J. Novara, Esq.
                                           Elisa A. Long, Esq.
17                                         Federal Public Defender's
                                           Office
18                                         1500 Liberty Center
                                           Pittsburgh, PA 15222
19
                                           Judy Clarke, Esq.
20                                         CLARKE JOHNSTON THORP & RICE PC
                                           1010 Second Avenue, Suite 1800
21                                         San Diego, CA 92101

22 Court Reporter:                Juliann A. Kienzle, RMR, CRR
                                  5300 U.S. Courthouse
23                                700 Grant Street
                                  Pittsburgh, PA 15219
24                                (412) 261-6122
         Proceedings recorded by mechanical stenography; transcript
25 produced by computer-aided transcription.
     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 2 of 8
                                                                        2


 1 (Proceedings held in open court; Monday, February 11, 2019.)

 2             THE COURT:    This is the scheduled arraignment on the

 3 superseding indictment in the case of the United States versus

 4 Robert Bowers at Criminal No. 18-292.

 5             Sir, are you Mr. Bowers?

 6             THE DEFENDANT:    Yes.

 7             THE COURT:    Mr. Bowers, are you represented by

 8 Ms. Long, Mr. Novara and Ms. Clarke?

 9             THE DEFENDANT:    Yes.

10             THE COURT:    The United States is represented by

11 Ms. Song, Mr. Rivetti, and Ms. Gegenheimer.

12             Do you want to proceed to arraign the defendant on the

13 superseding indictment?

14             MS. SONG:    Yes, Your Honor.

15             Mr. Bowers, have you received a copy of the

16 indictment?

17             MS. CLARKE:    Counsel, we have received a copy and

18 reviewed it with Mr. Bowers.

19             MS. SONG:    Very well.

20             The substance of the charges in the 63-count

21 superseding indictment that was filed here in Pittsburgh in the

22 Western District of Pennsylvania are as follows:

23             Counts One through Eleven charge obstruction of free

24 exercise of religious beliefs resulting in death on October 27,

25 2018.
     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 3 of 8
                                                                       3


 1             The 11 victims are listed by their initials in the

 2 indictment.

 3             Counts Twelve through Twenty-Two charge hate crimes

 4 resulting in death on October 27, 2018.

 5             The 11 victims are listed by their initials.

 6             Counts Twenty-Three through Thirty-Three charge use

 7 and discharge of a firearm to commit murder during and in

 8 relation to a crime of violence and possession of a firearm in

 9 furtherance of a crime of violence.

10             The bases for the crimes of violence are listed in the

11 indictment in the chart and the victims are listed by their

12 initials.

13             Counts Thirty-Four and Thirty-Five charge obstruction

14 of free exercise of religious beliefs involving an attempt to

15 kill and use of a dangerous weapon resulting in bodily injury.

16             The two victims are listed by their initials.

17             Counts Thirty-Six and Thirty-Seven charge hate crime

18 acts involving an attempt to kill.

19             The two victims are listed by their initials.

20             Counts Thirty-Eight and Thirty-Nine and Fifty-Two

21 through Sixty-Three charge use and discharge of a firearm

22 during and in relation to a crime of violence and possession of

23 a firearm in furtherance of a crime of violence.

24             There are 12 victims listed in the chart and in the

25 superseding indictment.
     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 4 of 8
                                                                       4


 1             Counts Forty through Forty-Seven charge obstruction of

 2 free exercise of religious beliefs involving an attempt to kill

 3 and use of a dangerous weapon and resulting in bodily injury to

 4 a public safety officer.

 5             The eight victims are listed by their initials in the

 6 chart.

 7             Counts Forty-Eight through Fifty-One charge

 8 obstruction of free exercise of religious beliefs involving use

 9 of a dangerous weapon and resulting in bodily injury to a

10 public safety officer.

11             The four victims are listed by their initials in the

12 indictment.

13             That summarizes the charges in the indictment, Your

14 Honor.

15             MR. RIVETTI:    The penalties for these charges, Your

16 Honor, are as follows:

17             As to Counts One through Eleven and Counts Thirty-Four

18 and Thirty-Five, as well as Counts Forty through Forty-Seven,

19 those are the obstruction of free exercise of religious beliefs

20 resulting in death or involving an attempt to kill, the

21 statutory maximum are as follows:

22             First, a sentence of death or a term of imprisonment

23 for any term of years or for life; a fine of not more than

24 $250,000; a term of supervised release of five years.

25             For Counts Forty-Eight through Fifty-One, which is the
     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 5 of 8
                                                                       5


 1 obstruction of free exercise of religious beliefs resulting in

 2 bodily injury, or involving the use of a dangerous weapon, the

 3 penalties are a term of imprisonment of not more than 20 years;

 4 a fine of not more than $250,000; a term of supervised release

 5 of three years.

 6             As to Counts Twelve through Twenty-Two and Counts

 7 Thirty-Six and Thirty-Seven, hate crime act resulting in death

 8 and/or involving an attempt to kill, the statutory maximum are

 9 a term of imprisonment for any term of years or for life; a

10 fine of not more than $250,000; and a term of supervised

11 release of three years.

12             As to Counts Twenty-Three through Thirty-Three, which

13 are use and discharge of a firearm to commit murder during and

14 in relation to a crime of violence, and possession of a firearm

15 in furtherance thereof, the penalties are a sentence of death

16 or for a term of imprisonment of not less than 10 years and up

17 to life imprisonment.      The Court cannot place on probation or

18 suspend the sentence of any person convicted of a violation of

19 this section, nor may the term of imprisonment imposed run

20 concurrently with any other term of imprisonment, including

21 that imposed for the crime of violence; a fine of not more than

22 $250,000; and a term of supervised release of five years.

23             Finally, as to Counts Thirty-Eight and Thirty-Nine,

24 and Counts Fifty-Two through Sixty-Three, which are use and

25 discharge of a firearm during and in relation to a crime of
     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 6 of 8
                                                                            6


 1 violence, and possession of a firearm in furtherance thereof,

 2 the possible maximum penalties are a term of imprisonment of

 3 not less than ten years and up to life in prison.           Again, the

 4 Court may not place on probation or suspend the sentence of any

 5 person convicted of this, nor may the term of imprisonment

 6 imposed run concurrently with any other term of imprisonment,

 7 including that imposed for the crime of violence.           Also, a fine

 8 of not more than 250,000; and a term of supervised release of

 9 five years.

10             Defendant Bowers, have you had an opportunity to

11 review and discuss with your attorney the charges in this

12 superseding indictment?

13             THE DEFENDANT:    Yes.

14             THE COURT:    Do you want the superseding indictment to

15 be read to you at this time?

16             THE DEFENDANT:    No.

17             MR. RIVETTI:    Are you prepared to enter a plea to the

18 superseding indictment?

19             THE DEFENDANT:    Yes.

20             MR. RIVETTI:    How do you plead?

21             MS. CLARKE:    Your Honor, at this point, I wanted to

22 advise the Court we're hopeful for a resolution of this case

23 without a trial, but at this point, it's normal to enter a not

24 guilty plea, and that's what we'd ask the Court to do.

25             THE COURT:    Are you preserving your right to a jury
     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 7 of 8
                                                                              7


 1 trial?

 2             MS. CLARKE:    At this point, yes.

 3             THE COURT:    Defendant Robert Bowers has entered a plea

 4 of not guilty to the superseding indictment on February 11,

 5 2019.

 6             He has also requested a jury trial.

 7             Judge Ambrose has extended the pretrial motions, is

 8 that correct, to April 17?

 9             THE CLERK:    That's correct.

10             THE COURT:    Is there any additional Rule 16 material?

11             MS. SONG:    Your Honor, discovery is ongoing.        We are

12 engaged with counsel in discussions with ongoing discovery.

13             THE COURT:    Thank you.

14             Judge Ambrose will notify you of a trial date.

15             At this point, can you estimate the length of the

16 government's case in chief?

17             MR. RIVETTI:    Yes, Your Honor.

18             For the guilt phase, the government's estimate would

19 be approximately three weeks.

20             If the case is determined to be a capital prosecution,

21 it would be additional time for the penalty phase.

22             THE COURT:    The defendant has waived detention,

23 reserving the right to request a hearing if and when it becomes

24 relevant.

25             Is there anything further to address?
     Case 2:18-cr-00292-DWA Document 98 Filed 10/03/19 Page 8 of 8
                                                                     8


 1             MR. RIVETTI:    No, Your Honor.

 2             MS. CLARKE:    No, Your Honor.

 3             THE COURT:    We'll recess.

 4        (Court adjourned.)

 5                               -----

 6

 7

 8                               CERTIFICATE

 9

10           I, Juliann A. Kienzle, certify that the foregoing is
   a correct transcript from the record of proceedings in the
11 above-titled matter.

12
   s/Juliann A. Kienzle, RMR, CRR
13 _____________________________
   Juliann A. Kienzle, RMR, CRR
14

15

16

17

18

19

20

21

22

23

24

25
